EXHIBIT 16.1 September 23, 2011 Securities and Exchange Commission Washington, D.C. 20549 Commissioners: We have read Covenant Bancshares, Inc. statements included under Item 4.01 of its Form 8-K filed on September 23, 2011 and we agree with such statements concerning our firm. /s/McGladrey & Pullen, LLP McGladrey & Pullen, LLP ***** McGladrey is the brand under which RSM McGladrey, Inc. and McGladrey & Pullen, LLP serve clients’ business needs. The two firms operate as separate legal entities in an alternative practice structure Member of RSM International network, a network of independent accounting, tax and consulting firms.
